lN THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

MAR|A sPENoER, : oivil No. 3;17-cv-2158
P\aimirr § (Judge Mariani)
V. '
oAviD vARANo, et a/.,

Defendants

Q_RD_ER
AND NOW, this M% day of January, 2019, upon consideration of the motion

(Doc. 59) to dismiss H|ed by Defendant Fa||encer, and for the reasons set forth in the
Court’s Memorandum of the same date, |T |S HEREBY ORDERED THAT:
1. The motion (Doc. 59) to dismiss is DEEMED unopposed and is GRANTED.

2. The C|erk of Court is directed to TERM|NATE Joseph Fa||encer as a party to
this action.

 

R$ben`o.\i.ianam) '
United States District Judge

